Title: II. From Henry Dearborn, 22 October 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     
                        22 Oct. 1804
                     
                  
                  Not having been very conversant with the detailed forms of Bills, it will be with diffidence that I shall sugjest any alterations in the draught of the proposed Bill you have been pleased to submit to my perusal,—as people on board of unarmed vessels may be guilty of offences and may resist the execution of the laws, I will take the liberty of sugjesting the propriety of leaving out the word, Armed, in the fourth line of the 1t. section.—I can concieve of no well founded objection to the proposed Law, the last section may be objected to by some persons as bearing a distant resemblence to the late Alien law, unless provision is made for a trial by Jury in cases of offences committed on the high Seas. I think however there is a mark’d destinction between the characters of the persons on whoom the respective laws was or is to opperate.
                  Yours,
                  
                     
                        H. Dearborn
                     
                  
               